DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Austria on 12/18/2019. It is noted, however, that applicant has not filed a certified copy of the foreign priority application as required by 37 CFR 1.55. No access code provided. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dlugoss (US 8408516) and further in view of Hishinuma (US 4796661);
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dlugoss in view of Hishinuma as applied to claim 1 above, and further in view of Fank (US 9521781);
Claims 7-9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allenspach (US 2012/0189467) and further in view of Querejeta (US 8783650);

Dlugoss discloses in claim 1:  (see at least annotated figure 2 below)

    PNG
    media_image1.png
    892
    1186
    media_image1.png
    Greyscale

Electromagnetically actuated actuator (23a figure 2) for arrangement on a piston compressor (34a, where the phrase “for a piston compressor for actuating a valve” considered a statement of intended use as the phrase adds no meaningful structural limitation to the body of the claimed device, nonetheless 30 is a piston so compressed for pressure regulation therein, under a broad reasonable interpretation of the claimed phrase as the housing maintains a pressure to and from the valve piston arrangement contextually in line with the claimed phrase and the application), for actuating a valve (piston valve 30), the actuator comprising: an actuator housing (14A/58) including a coil (at 12a), power electronics (46A including solenoid driver circuit 20A and pressure sensing transducers, Col 4 ln 44-60), housing wall (at 1002) and a magnet armature (at 22A) arranged therein, wherein the magnet armature is configured and id); an actuation element (at 16) connected to the magnet armature and configured and arranged to (reciprocally in the axial direction) actuate the valve; an actuation opening (at 1004) for the actuation element positioned at an axial actuator end (at 1006) of the actuator housing; the power electronics arranged in the actuator housing between the coil and the axial actuator end (as shown) of the actuator housing on which the actuation opening is provided, the power electronics is configured and arranged to control the actuator (id); wherein the housing wall separates the power electronics from the coil and includes a fastening surface (the fastening surface of 1002 facing the circuit 46A); wherein the power electronics includes a printed circuit (46A integrated circuit must have a board upon which the integrated circuit resides, to carry the processor, memory and sensors along with the coil power control circuit driver) arranged on the fastening surface (the surface 1002 holds the board in fixed position with the moldable dielectric material of 46A); and wherein the coil includes electrical coil contacts that extend through the housing wall and are connected to the printed circuit board (via the wired connection 52A and the driver wiring of 20A, where sol driver passes the current to the coil windings 18A.) 
Dlugoss does not explicitly disclose a circuit board perse; Hishinuma teaches: a circuit board 34B, Col 7 ln 1-3, provided for the purpose of holding the circuity of the valve control. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the integrated circuit of Dlugoss in lieu of in an AISC chip,  as taught in Hishinuma on a circuit board all for the purpose of for example holding the circuity of the valve control. 

Dlugoss discloses (as modified for the reasons discussed above) in claim 2:  The electromagnetically actuated actuator according to claim 1, characterized in that the actuator housing consists, at least in the region of the housing wall, of a thermally conductive material (the material of 14a is aluminum (which conducts heat), see Col 2 ln 62.)  

Dlugoss discloses in claim 3. The electromagnetically actuated actuator according to claim 1, but Dlugoss does not teach: including at least one heat conducting element arranged between the fastening surface of the housing wall and the printed circuit board; but Hishinuma discloses: screwing a heat sinks of the power generating devices on the board to the aluminum case to fix the board in place and conduct heat away from the board (Col 7 ln 10-20); accordingly, 
it would have been obvious to one of ordinary skill in the art at the time of filing of the invention as taught in Hishinuma, securely fix the board of Dlugoss as taught in Hishinuma by screwing heat sinks of the power generating devices of Dlugoss as taught in Hishinuma on the board to the aluminum case of Dlugoss all for the purpose of fixing the board in place and conduct heat away from the board.

Dlugoss discloses (as modified for the reasons discussed above) in claim 4:  The electromagnetically actuated actuator according to claim 3, characterized in that the at least one heat conducting element is connected to the printed circuit board (i.e. the heat sinks of Dlugoss/Hishinuma on the pcb fixed as discussed for the reasons previously indicated.)  

Dlugoss discloses (as modified for the reasons discussed above) in claim 5: The electromagnetically actuated actuator according to claim 3, wherein the printed circuit board 

Dlugoss discloses in claim 6:  The electromagnetically actuated actuator according to claim 1, characterized in that the power electronics are at least partially covered with a thermally conductive casting compound (the dielectric compound must be somewhat thermally conductive;)  but Dlugoss does not explicitly disclose: using a heat conductive paste; although Frank teaches: using a heat conductive paste (Col 6 ln 40-50 where the power component uses thermal conductive paste for effectively affixing together the parts of the power component and for effectively conducting heat away from the circuitry);  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably taught by Dlugoss and as taught by Frank, a heat conductive paste as taught by Frank to effectively affixing together the parts of the power component and for effectively conducting heat away from the circuitry of Dlugoss as taught by Frank. 

Dlugoss discloses in claim 10:  The electromagnetically actuated actuator according to claim 2, wherein the actuator housing consists of metal (aluminum 14a is aluminum Col 2 ln 62.)  

Dlugoss discloses in claim 11: The electromagnetically actuated actuator according to claim 2, wherein the actuator housing consists of aluminum (as discussed above.)  

Dlugoss discloses in claim 12:  The electromagnetically actuated actuator according to claim 4, but does not explicitly disclose: the at least one heat conducting element is connected to the printed circuit board by means of a heat-conductive adhesive or heat-conductive adhesive tape (the use of “or” considered an alternative grouping under MPEP 2131); although Frank teaches: using a heat conductive affixing paste (Col 6 ln 40-50 which is an electrical adhesive and where the power component uses thermal conductive paste for effectively affixing together the parts of the power component and for effectively conducting heat away from the circuitry);  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably taught by Dlugoss and as taught by Frank, an electrical adhesive and as a heat conductive paste as taught by Frank to effectively affixing together the parts of the power component and for effectively conducting heat away from the circuitry of Dlugoss as taught by Frank.

Allenspach discloses in claim 7: (see at least annotated figure 1 below)

    PNG
    media_image2.png
    731
    790
    media_image2.png
    Greyscale

Piston compressor (4 figure 1) comprising: at least one valve (at 5) configured and arranged to control a media flow of a compression medium (gas compressed in the compressor paragraph 0035), an electromagnetically actuated actuator (at 2) configured and arranged for actuating the at least one valve, the electromagnetically actuated actuator including an actuator housing including a coil (2d), power electronics (2a including coil regulators 2i), housing wall (2c/2m/2e/2002 which includes magnet core 2c) and a magnet armature (2b) arranged therein, and wherein the magnet armature is configured and arranged to interact electromagnetically with the coil to effect movement of the magnet armature (armature reciprocates axially in the stroke direction B, paragraph 0033 based on the armature moving towards and away from the core via magnetic flux path and coil current direction), an actuation element (at 7) connected to the magnet armature (2b) and configured and arranged to actuate the valve (i.e. to move the valve towards and away from the openings in cyclic fashion), an actuation opening (about 3) for the actuation element positioned at an axial actuator end of the actuator housing (at end adjacent 2e), the power electronics arranged in the actuator housing (i.e. at the id), wherein the housing wall (at 2002) separates the power electronics from the coil and includes a fastening surface (upper portion of 2002 has a surface facing the control device, and lower portion of 2002 wall has a surface that faces upwards and also faces inwardly disposed to 2h), wherein the power electronics includes a circuit arranged [at]the fastening surface (i.e there must be a circuit to carry the electronics, so arranged at a surface of the electronics 2i), and wherein the coil includes electrical coil contacts (at 2l/2k) that extend through the housing wall and are connected to the circuit; but Allenspach does not disclose: the power electronics arranged in the actuator housing at the end near the actuation opening; nor discloses explicitly a printed circuit board per se; but Querejeta discloses: the power electronics (21/22/20/41/42 figure 6) on a printed circuit board (6, and see Col 3 ln 43-53 where the PCB is provided inside the housing for a simple connection to the coil) arranged in the actuator housing (23/14) at the end near the actuation opening (at junction at 5, where the housing and pcb are made of aluminum the material providing for example a thermal conductor to dissipate heat from the coil and electrical components); 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange as taught in Querejeta the power electronics of Allenspach on a printed circuit board as taught by Querejeta, where the PCB can be provided inside the housing for the purpose of a simple connection to the coil, and located at the end of the housing near the actuation opening of Allenspach as taught in Querejeta, the arrangement providing for example a simple electrical connection. 
 
Allenspach discloses (as modified for the reasons discussed above) in claim 8:  The piston compressor according to claim 7, further comprising a compressor housing (14) and a cooling medium (the gas fluid provided in the chambers as equivalent to the instant applications cooling medium) for cooling the compressor housing in the region of the valve, wherein the actuator (2) is arranged on the compressor housing (as modified for the reasons discussed above); but Allenspach does not explicitly disclose, although Querejeta teaches: the actuator is configured  and arranged to cool the actuator in the region of the power electronics (i.e. the actuator housing and PCB are made of aluminum as discussed above, which is a material capable of transmitting heat as a heat sink) such that the heat generated by the coil is dissipated to the compressor housing (the compressor housing of Querejeta 14 is also made of aluminum as discussed above so that heat is also transferred…) via the housing wall and the axial actuator end of the actuator (heat that travels through the aluminum pcb material will dissipate into the surrounding aluminum bodies of the actuator housing and the compressor housing, where utilizing an aluminum material will provide for a light weight stable and strong heat conducting material, for the purpose of providing a durable overall  piston compressor device.)  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for Allenspach as taught in Querejeta, the actuator configured and arranged to cool the actuator in the region of the power electronics by using as taught in Querejeta aluminum for the housing and PCB, where such a material is capable of transmitting heat as a heat sink, and so that the heat generated by the coil of Allenspach as taught by Querejeta can be dissipated to the compressor housing as taught by Querejeta via heat transfer to the housing wall and the axial actuator end of the actuator, where such heat will travel through the aluminum pcb material of Allenspach/Querejeta and will dissipate into the surrounding aluminum bodies of the actuator housing of Allenspach as taught by Querejeta as well as the compressor housing, all for the purpose of providing a light weight stable and strong heat conducting material, for the further purpose of maintaining a durable overall  piston compressor device

Allenspach discloses in claim 9:  Valve assembly (5 figure 1) for arrangement on a piston compressor (4), the valve assembly comprising: a receiving housing (4a,d) in which a valve (of 5) is arranged and an electromagnetically actuated actuator (2) fastened to the receiving housing (at 2e), the electromagnetically actuated actuator being configured and arranged to actuate the valve (reciprocally via solenoid actuator 2a), wherein the electromagnetically actuated actuator includes an actuator housing including a coil (2g), power electronics (2i), housing wall (2m/2002/2e) and a magnet armature (2b) arranged therein, and wherein the magnet armature is configured and arranged to interact electromagnetically with the coil to effect movement of the magnet armature (armature reciprocates axially in the stroke direction B, paragraph 0033 based on the armature moving towards and away from the core via magnetic flux path and coil current direction), an actuation element (7) connected to the magnet armature and configured and arranged to actuate the valve via an opening (at 2004) arranged in the receiving housing, an actuation opening (at 3) for the actuation element id), wherein the housing wall separates the power electronics from the coil (2002 separates them) and includes a fastening surface (upper portion of 2002 has a surface facing the control device, and lower portion of 2002 wall has a surface that faces upwards and also faces inwardly disposed to 2h), wherein the power electronics includes a circuit arranged [at] the fastening surface (i.e there must be a circuit to carry the electronics, so arranged at a surface of the electronics 2i), and wherein the coil includes electrical coil contacts (2l/2k) that extend through the housing wall and are connected to the circuit; Allenspach does not disclose: the power electronics arranged in the actuator housing at the end near the actuation opening; nor discloses explicitly a printed circuit board per se; but Querejeta discloses: the power electronics (21/22/20/41/42 figure 6) on a printed circuit board (6, and see Col 3 ln 43-53 where the PCB is provided inside the housing for a simple connection to the coil) arranged in the actuator housing (23/14) at the end near the actuation opening (at junction at 5, where the housing and pcb are made of aluminum the material providing for example a thermal conductor to dissipate heat from the coil and electrical components); 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange as taught in Querejeta the power electronics of Allenspach on a printed circuit board as taught by Querejeta, where the PCB can be provided inside the housing for the purpose of a simple connection to the coil, and located at the end of the housing near the actuation opening of Allenspach as taught in Querejeta, the arrangement providing for example a simple electrical connection.  

Allenspach discloses (as modified for the reasons discussed above) in claim 13:  The piston compressor of claim 7, wherein the at least one valve is a suction valve (unloader or suction valve per paragraph 0009, 0010.) 

Allenspach discloses (as modified for the reasons discussed above) in claim 14:  The valve assembly of claim 9, wherein the valve is a suction valve (unloader or suction valve per paragraph 0009, 0010.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753